Sprague, J.,
delivered the opinion of the Court:
This is an appeal on behalf of the People from an order of the Court below granting the defendant a motion for a new trial.
The only matter contained in appellant’s bill of exceptions is defendant’s motion, with the general grounds of his motion, as stated in such motion, a statement of the evidence, or some portion thereof, as given on the trial, and the order of the Court granting the motion, which does not state upon which ground the Court granted the motion.
If from the fact that the evidence, or some portion thereof, > given on the trial is embodied in the bill of exceptions, but no record of the minutes of the trial or the rulings of the Court during the progress of the trial are brought up with the record, we assume that defendant’s motion was granted upon the ground that the verdict of the jury was contrary to, or not sustained by, the evidence, we would not feel justified in reversing the order of the Court, unless the record, as presented, discloses a manifest,abuse of the legal discretion which the trial Court is required to exercise on motion for new trial on this ground. The evidence contained in the record, in some material points, is conflicting. The Judge presiding at the trial had the same opportunities to judge of the credibility of the several witnesses testifying in the case as the jury, and although the jury upon such evidence found a verdict of guilty, still, if from the manner of any one or more of the witnesses testifying to material matters while on the stand—the intrinsic improbability of the truth of their evidence, or their manifest inclination to give a false coloring to facts, or circumstances, or conversations with defendant, which they undertake to detail, the Judge is satisfied such witnesses are unworthy of belief, and without their testimony, or the facts, circumstances, or conversations presented to the Court and jury through them, the evidence would be clearly insufficient to sustain a verdict of guilty; it would not only be an exercise of a proper discretion in the Judge, but his manifest duty to set aside the verdict, and grant defendant a new trial.
*688In the present case, although the evidence found in the record strongly preponderates in favor of the verdict, we cannot' discover that the Court abused its legal discretion, or erred in granting defendant’s motion for a new trial.
The order is therefore affirmed.